DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the Patent Board Decision filed on 12/30/2020, reversing the examiner on claims 1-2, 6-14, and 17-18, PROSECUTION IS HEREBY REOPENED.  A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/IBRAHIME A ABRAHAM/           Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                   

A Technology Center Director has approved of reopening prosecution by signing below:

Status of the Claims
	In view of the Patent Trial And Appeal Board (PTAB) decision, dated 12/30/2020, the rejections of claims 1-2, 6-14, and 17-18 under 35 USC 112(b), as well as, under 35 USC 103 are withdrawn.
	However, based upon the PTAB decision, new grounds of rejection are detailed herein.

Claim Interpretation
	With respect to the claim limitation of “the grinder is configured to reduce a grinding cycletime for a given mixture in response to an increase in content of the caffeine-reducing additive in the given mixture as compared to a grinding cycletime prior to the increase in the content of the caffeine-reducing additive in the given mixture” (claim 1), the PTAB found the following (Decision, page 5): 
“…We note, however, that it does not appear that the grinder configuration reduces a grinding cycletime via a change in the action of grinding itself. Rather, it appears the configuration that allows the addition of bentonite or other additive makes the coffee particles less sticky, and the presence of the additive improves cycletime.”

Here, the examiner adopts the interpretation that the claimed grinder need only be able to allow the addition of bentonite or other additive(s) in order to perform the claimed function.  
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coffee dosing unit” and “additive dosing unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitations “coffee dosing unit” and “additive dosing unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “...configured to control an amount of coffee in the mixer...” and “...configured to control an amount of caffeine reducing additive in the mixer...” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. Terms “coffee dosing” and “additive dosing” convey function rather than structure for achieving the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 13 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Paragraph 0034 discloses the dosing units being a flap or shutter, a spindle, and a spring or hook mechanism; See Figure 4 showing flaps 40/41 and Figures 7-8 showing flaps 3 and 7; Figures 10A/B dosing unit 7 implemented as a shutter 49-para. 0091; Figure 11 shows the use of spindle 51-para. 0092.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-14, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, inter alia, “the grinder is configured to reduce a grinding cycletime for a given mixture in response to an increase in content of the caffeine-reducing additive in the given mixture as compared to a grinding cycletime prior to the increase in the content of the caffeine-reducing additive in the given mixture,” which does not appear to be sufficiently or adequately supported in the written description.  Paragraph 0026 of the written description (as published) discloses that:
In a further embodiment the grinder is arranged to reduce the grinding cycletime with increasing content of additive in the mixture. It was found that adding additives such as bentonite changes the efficiency of the grinder. The bentonite makes the half grinded coffee bean particles less sticky which increases or rather improves the throughput of beans. Without any adjustments more coffee grind will be transported to the brewing chamber and a stronger coffee brew will be obtained….

Here, the written description makes it clear that the grinder, alone, is not responsible for reducing a grinding cycletime, as claimed. Rather, the bentonite (or other additive) is what allows for the reduced grinding cycletime.  Accordingly, the and the additive, working together, to “reduce a grinding cycletime for a given mixture in response to an increase in content of the caffeine-reducing additive in the given mixture as compared to a grinding cycletime prior to the increase in the content of the caffeine-reducing additive in the given mixture” and not just the grinder as claimed.
Claims 2, 6-14, 17, and 18 inherit the above deficiency due to their respective dependency therefrom.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-10, 14, 17, and 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Steckhan (U.S. 2005/0017107).
Regarding claim 1, Steckhan teaches a coffee machine for providing coffee brew (para. 0002, “…an automatic coffee maker with a coffee grinder with a coffee bean container with a bottom-side output shaft and with the grinding mill disposed beneath the output shaft.”) (Coffee machine 1; Figure 1) with reduced caffeine content (MPEP 2111.02-II. “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”) (“reduced caffeine content” is considered to refer merely to the intended use), the coffee machine comprising: 

    PNG
    media_image1.png
    396
    560
    media_image1.png
    Greyscale

a mixer (11) (Fig. 2, above, and Fig. 3) configured to receive coffee and a caffeine-reducing additive (MPEP 2115, the [i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”) (Here, “coffee” and “caffeine-reducing additive” is consider to refer to the material or article that is worked upon by the mixer, rather than to any structural limitations) (para. 0028, “…The coffee bean container 9 is divided into two compartments 13, 14 by a partitioning wall 12, so that in the coffee bean container 9 can store two different coffee bean varieties…”), the para. 0028, coffee bean container 9 comprises two compartments 13 and 14, which are separated by 12) (para. 0032, with respect to Fig. 2, opening 17 is open, in which the “coffee beans in compartment 14 flow through the input of the grinding mill 10...” while the coffee beans “contained in compartment 13 of the coffee bean container 9 cannot enter into the output shaft 20, since the output opening 18 is closed by closure element 22.”) (para. 0033, “the coffee beans in compartment 13 can be introduced into the output shaft 20 and supplied to the grinding mill 10 if the coffee bean container is rotated by 180° into the other position…Since the closure element 22 is rotationally decoupled with respect to the rotational movement of the coffee bean container 9, it remains in its original position. The output opening 18 of compartment 13 subsequently assumes the position in which output opening 17 had been disposed.”) (Here, the “coffee inlet” is taken as the configuration in which 17 and 20 are aligned, thereby producing an inlet to the grinder, while the “additive inlet” is taken as the configuration in which 18 and 20 are aligned, thereby producing an inlet the grinder, or vice versa), and a mixer outlet (outlet not labelled but clearly evident in order for the output of ground coffee beans), wherein the mixer is a grinder (grinding mill 10, para. 0028) configured to grind at least one of the received coffee (para. 0027, “grinding mill for grinding coffee beans”) and/or the received caffeine-reducing additive and is further configured to provide a mixture of coffee grind and caffeine-reducing additive to the mixer outlet (the instant application, in paragraph 0025, states that types of grinders “include, but are not limited to burr grinders, millers or blade grinders,” while paragraph 0078, with respect to Figure 3, refers to grinder 4 as a miller.) (As the grinding mill 10 of Steckhan is the same, or at least substantially the same as that described in the instant application, one of ordinary skill in the art would consider such mill to be structurally capable, without further modification, of providing a mixture of coffee grind, as claimed.  See MPEP 2114), and wherein the grinder is configured to reduce a grinding cycletime for a given mixture in response to an increase in content of the caffeine-reducing additive in the given mixture as compared to a grinding cycletime prior to the increase in the content of the caffeine-reducing additive in the given mixture (As detailed above in the Claim Interpretation, the grinder of Steckhan is configured such that the grinder allows, structurally, the addition of additives that would allow the grinder to achieve the claimed function), and 
a brewing unit (not shown in Figure 1, but necessarily present in order to produce a coffee beverage) (para. 0005, “Automatic coffee makers or fully automatic coffee makers include a coffee bean container for storing coffee beans. In such automatic coffee makers with each request for coffee, freshly ground coffee is used for the preparation of coffee.”) (para. 0020, “The coffee bean container of such an automatic coffee maker can be moved to the grinding mill in different rotational positions. It can also be provided that in one position already ground coffee powder can be filled into the brewing chamber of the automatic coffee maker through a lateral supply shaft past the grinding.”) configured to one of decoct, infuse and percolate the mixture (aforementioned brewing of coffee), the brewing unit having a brewing unit inlet (inlet not shown but necessarily present in order to receive the ground coffee to brew the beverage) and a brewing unit outlet configured to provide coffee brew (coffee outlets 2 and 3; para. 0026), wherein the brewing unit inlet of the brewing unit is connected to the mixer outlet of the mixer to receive the mixture (as stated above).  
Regarding claim 2, Steckhan, as applied in claim 1, teaches each claimed limitation.  Steckhan does not explicitly teach wherein the caffeine-reducing additive is a caffeine adsorbent selected from the group consisting of an alumino-silicate, a smectite alumino silicate, and bentonite.  However, such limitation is directed to the material or article worked upon. The “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.
Regarding claim 7, Steckhan, as applied in claim 1, teaches each claimed limitation.  Steckhan does not explicitly teach the caffeine-reducing additive in the form of one of powder, flakes, slurry, grains, pellets, and a solid bar. However, such limitation is directed to the material or article worked upon. The “[i]nclusion of the material or 
Regarding claim 8, Steckhan, as applied in claim 1, teaches each claimed limitation.  Steckhan does not explicitly teach the caffeine-reducing additive comprises particles of less than 100 pm diameter. However, such limitation is directed to the material or article worked upon. The “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.
Regarding claim 9, Sheckhan, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image1.png
    396
    560
    media_image1.png
    Greyscale

Steckhan teaches an additive container (container 13, for instance) configured to provide the caffeine-reducing additive (MPEP 2115, as previously stated) at an additive outlet (outlet 18), wherein the additive outlet (18) of the additive container (13) is as detailed in claim 1, above. The “additive inlet” is taken as the configuration in which 18 and 20 are aligned, thereby producing an inlet the grinder.  As such, the additive inlet and the additive outlet are connected).
Regarding claim 10, Sheckhan, as applied in claim 1, teaches each claimed limitation.

    PNG
    media_image1.png
    396
    560
    media_image1.png
    Greyscale

Steckhan further teaches the coffee machine being further configured to receive an additive container (container 13, for instance) that is configured to provide the caffeine-reducing additive (MPEP 2115, as previously stated) at an additive outlet (18), wherein the additive inlet of the mixer is configured to be detachably connectable to the additive outlet of the additive container (as detailed in claim 1, above. The “additive inlet” is taken as the configuration in which 18 and 20 are aligned, thereby producing an inlet the grinder.  As such, the additive inlet and the additive outlet are connected) (As shown in Figure 2, above, elements 24/25 and 26 cooperate together allowing for attaching and detaching-see para. 0031.  See also paragraphs 0032-0033, as detailed in claim 1 above, discussing the rotation of the compartments. Therefore, the additive inlet and the additive outlet are detachably connectable).
Regarding claim 14, Steckhan, as applied to claim 1, teaches each claimed limitation.
Further, Steckhan teaches the mixer being configured to provide to the brewing unit a variable mixing ratio of the coffee grind and the caffeine-reducing additive that varies in steps within a given mixture of the coffee grind and the caffeine-reducing additive. Here, the “configured to” language is functional and is not considered to structurally limit or define the mixer.  Steckhan, as detailed in claim 1, teaches the mixer having the claimed structure (coffee inlet, additive inlet, mixer outlet, and mixer being a grinder).  As such, those of ordinary skill in the art would find it reasonable that the mixer of Steckhan is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, without further structural modification, of providing a variable mixing ratio of the coffee grind and the caffeine-reducing additive that varies in steps within a given mixture of the coffee grind and the caffeine-reducing additive. For example, by varying the amounts of ingredients being introduced into the grinder. See MPEP 2114 and 2115.
Regarding claim 17, Steckhan, as applied to claim 10, further teaches wherein the additive container (13) is configured as a cartridge (Under broadest reasonable interpretation, claim term ‘cartridge’ would be defined by those of ordinary skill in the art to mean ‘a case or container that holds a substance, device, or material...'-see merriam-webster.com; As such, container 13 is taken as a cartridge in the sense that it is a case or container that holds a substance) containing the caffeine-reducing additive (MPEP 2115).
Regarding claim 18, Steckhan, as applied to claim 1, teaches each claimed limitation.
Further, Steckhan teaches the mixer being configured to provide a concentration of the caffeine-reducing additive in the mixture of the coffee grind and the caffeine-reducing additive that increases the caffeine-reducing additive concentration towards the brewing unit outlet within a given mixture of the coffee grind and the caffeine-reducing additive. Here, the “configured to” language is functional and is not considered to structurally limit or define the mixer.  Steckhan, as detailed in claim 1, teaches the mixer having the claimed structure (coffee inlet, additive inlet, mixer outlet, and mixer being a grinder).  As such, those of ordinary skill in the art would find it reasonable that the mixer of Steckhan is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, without further structural modification, of providing a concentration of the caffeine-reducing additive in the mixture of the coffee grind and the caffeine-reducing additive that increases the caffeine-reducing additive concentration towards the brewing unit outlet within a given mixture of the coffee grind and the caffeine-reducing additive.  For example, by varying the amounts of ingredients being introduced into the grinder.  See MPEP 2114 and 2115.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckhan (U.S. 2005/0017107) and in further view of Enomoto (U.S. Patent 5387256).
Regarding claim 6, Steckhan, as applied to claim 1, teaches each claimed limitation except for a spindle configured to transport the caffeine-reducing additive to the grinder.  
Enomoto teaches that it is known in the art of coffee machines (Title, Figure 2) to use a spindle (33) configured to transport the additive to the grinder (Col. 6, Lines 10-20; grinder 30).
	The advantage of combining the teachings of Enomoto is that in doing so would provide a mechanical means for feeding coffee beans to the grinder (Col. 6, Lines 10-20).
Col. 6, Lines 10-20).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckhan (U.S. 2005/0017107) and in further view of Alessi (U.S. Patent 5144879).
Regarding claim 11, Steckhan, as applied to claim 9, teaches each claimed limitation except for the caffeine-reducing additive is provided in a form of a stack of pills, the coffee machine further comprising an additive transport in a form of a lever positioned at the additive inlet of the mixer and configured to kick a pill from the stack of the caffeine-reducing additive from the additive container.  
However, as stated above, the additive being “in a form of a stack of pills” limitation is directed to the material or article worked upon. The “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” See MPEP 2115.
Alessi teaches that it is known in the art of automatic dispensing (Figures 5a-5f) (col. 1, line 65, to Col. 2, line 3. Automatic dispensing using an improved mechanism for the removal and transport of items) to use a transport in a form of a lever (ejector 29) positioned at an inlet (inlet 23) and configured to kick a substance (12) from the stack from the container (11-Col. 5, lines 45-47, container 10 includes a stack of 12).
The advantage of combining the teachings of Alessi is that in doing so would provide a mechanical means of automatically dispensing an ingredient (Col. 3, lines 30-37).
Col. 3, lines 30-37).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckhan (U.S. 2005/0017107) and in further view of Hunte (U.S. Patent 8230774).
Regarding claim 12, Steckhan, as applied to claim 1, teaches each claimed limitation except for the additive inlet of the mixer being arranged below the coffee inlet of the mixer.  
Hunte teaches that it is known in the art of mixing beverage ingredients (Fig. 3) to have mixer (72) having an inlet arranged below another inlet (inlet into mixer 72 from 90 is below inlets into 72 from hoppers 59/60).
The advantage of combining the teachings of Hunte is that in doing so would allow the contents to be mixed as they pass through the mixer (contents from hoppers 59/60 enter the mixer at respective inlets and fall through the mixer, where water from 90 allows for the mixing as the contents fall through the mixer).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Steckhan, with Hunte, by replacing the positioning of the inlets of Steckhan, with the teachings of Hunte, to allow the contents to be mixed as they pass through the mixer (contents from hoppers 59/60 enter the mixer at respective inlets and fall through the mixer, where water from 90 allows for the mixing as the contents fall through the mixer).
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steckhan (U.S. 2005/0017107) and in further view of Haber et al. (U.S. Patent 5458295), hereinafter Haber.
Regarding claim 13, Steckhan, as applied to claim 1, teaches each claimed limitation except for the mixer further comprising at least one of a coffee dosing unit configured to control an amount of coffee in the mixer and an additive dosing unit configured to control an amount of caffeine-reducing additive in the mixer.  
Haber teaches that it is known in the art of coffee grinding (Col. 1, lines 5-10, “a domestic coffee mill used to mix and grind coffee beans just prior to use, and, in particular, to one which can mix different coffee beans in desired proportions.”) Abstract; Figures 2, 4, 5, 6-8; dual chamber A and B, or 15 and 17, hold coffee beans, however, such structure is capable, without further modification, of containing a caffeine-reducing additive; bins 15 and 17 have outlets 16 and 18, which are selectively opened/closed, partially or entirely, via slider/baffle plate) to use a dosing unit that is configured to control an amount of substance in the mixer.  Haber further teaches the dosing unit being a flap or shutter (Col. 3, lines 32-54, with reference to Figures 2, 4, 5, 6, discloses controlling the mixture based on the degree of opening/closing the outlets of the chambers via the slider/baffle plate; See also Col. 1, lines 14-21).
	The advantage of combining the teachings of Haber is that in doing so would provide structure that would offer a varying degree of mixture control (Col. 1, lines 14-21 and Col. 3, lines 32-54), thereby allowing for greater control over the mixture content.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Steckhan with Haber, by adding to the mixer of Steckhan, the teachings of Haber, to provide structure that would offer a varying degree of mixture control (Col. 1, lines 14-21 and Col. 3, lines 32-54), thereby allowing for greater control over the mixture content.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761